Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 21-40 are pending and claims 1-20 are cancelled
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
dynamic control elements in claims 21 and 38.
Flow regulating mechanism in claim 24.
Flow deflecting mechanism in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
26 recites the limitation "the liquid deflector mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the liquid deflector arm" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur (U.S. 2010/0012746) in view of Schwartzman (U.S. 4,637,549).
With respect to claim 21, Zur discloses a rotary sprinkler (title), comprising: an irrigation head shown in figure 2) rotatable about a longitudinal vertical axis of the rotary sprinkler (figure 1-4 and abstract/paragraph 0066) and having one or more nozzles (figure 4a, there being 2 nozzles #23/33) associated with liquid feed lines (figure 2, the two feed lines going into #23/33) that extend thereto from the sprinkler base housing (12); an irrigation control unit (shown in figure 2, where 50-57 are and also in figures 3a-4b, as there are two devices the noted cam and the gears control the system)  operable so that during rotation of the irrigation head at least one of flow rate or spread of liquid 
Schwartzman, figure 1, discloses the static biasing control base #34 having 32 and 36, is located below the sprinkler, and the noted arm from the sprinkler depends down towards 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the noted static control biasing control base of Zur under the sprinkler head as disclosed by Schwartzman, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C). Noting that by placing the device underneath the sprinkler head, it is further protected by the overlaying structure of the sprinkler head. The combination placing the noted elements of the static biasing control base (18 and everything within) shown in Zur below the sprinkler as is taught by Schwartzman.
With respect to claim 22, Zur as modified discloses the static biasing control base is located between the sprinkler base housing and the irrigation head (as disclosed by the above combination the noted static control base is placed beneath the sprinkler head, as shown in Schwartzman directly beneath, and would be placed similarly as it is located beneath the head of Zur (and thus above 12).
With respect to claim 23, Zur as modified discloses wherein the irrigation control unit includes dynamic control elements (figure 3a, 60 having 64/62 and the gear system shown in figure 2), a majority of which are located within the irrigation head and are rotatable therewith (see figure 4a).
With respect to claim 24, Zur as modified discloses the dynamic control elements include at least a flow regulating mechanism (figure 2s gear system) and a flow deflecting mechanism (62/64).


With respect to claims 26 and 39, Zur as modified discloses the liquid deflector mechanism includes a deflector arm (62/64) configured to interfere with a liquid jet (at 65) discharged from at least one of the one or more nozzles (33) in order to affect an angle and a range of the liquid jet (paragraph 0028, noting rotations range is effected also by the placement of 74 against 66 which is affixed to arm 62/64).
With respect to claim 27, Zur as modified discloses the static biasing control base includes an array of biasing elements (74/70), which can bias a cam follower (66) configured to rotate together with the irrigation head and transfer a rotational displacement to the flow regulator arm and the deflector arm (paragraph 0059).
With respect to claim 28, Zur as modified discloses the transfer is configured to be performed through respective gear elements (figure 2, via the gears at the lower part of the system at 55, see paragraph 017, shown best in figure 8, with its noted gear systems between the upper arm and the lower gear mesh system).
With respect to claims 29 and further 34, Zur as modified discloses the gear elements can be adjusted to control a ratio between an extent of deflection of the flow regulator arm and the deflector arm due to rotation of the cam follower (paragraph 0053 as well as 0080-0081, the gear elements can be adjusted via increased speed there to which would then increase the rotation of the cam follower via fluid flow increase by changing fluid speed, furthermore its obvious to one of ordinary skill in the art that changing a ratio of gear sizes also changes the flow speed to change the speed at which a device moves, but in the instance case the adjustment can be the change in the speed of the gear rotation).

With regards to claim 30, Zur as modified further discloses (New) The rotary sprinkler of claim a position of biasing elements (70) of the array of biasing elements is adjustable (as they are threaded) to suit displacement of the dynamic control elements during rotation of the irrigation head to a desired irrigation pattern )as the noted threading’s change the contact between 55 and 74 changing the pattern, paragraph 0071).
With respect to claim 31, Zur as modified discloses an angle, within which the irrigation head is rotatable, is adjustable to allow avoiding irrigation in pre-determined directions (adjusted via the positing’s of which 70 is with regards to 66).
With respect to claim 32 and 38, Zur as modified discloses the irrigation head includes a cover for preventing exposure of the dynamic control elements to an exterior of the rotary sprinkler (figure 2, the noted top of the sprinkler protecting the deflector arm).
With respect to claim 33, 37, and 40, Zur as modified discloses the dynamic control elements include a deflector arm (arm of 60) configured to interfere with a liquid jet discharged from at least one of the one or more nozzles (at 65) in order to affect an angle and a range of the liquid jet (as it then rotates and is met with 74 against 66 at its back end); wherein the cover is formed with designated openings for the one or more nozzles allowing the liquid jet to be discharged freely therethrough (see figure 1a), without being interfered by any elements of the rotary sprinkler except for the liquid deflector arm (see figure 1a).



With respect to claim 36, Zur as modified discloses the irrigation head includes a cover for preventing exposure of the dynamic control elements to the exterior of the sprinkler (see rejection of claim 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752